Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 6-9 and 11-16 are pending in the acknowledged Response of 8/26/2021. Thus, claims 1, 2, 6-9 and 11-16 are under examination to which the following grounds of rejections are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/26/2021 before the mailing date of the current final action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

Withdrawn rejections:
Applicant's amendments/arguments filed 08/26/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn.  
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Rejection --- as necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2, 6-9 and 11-16 remain/is rejected under 35 USC 103 as being obvious over Crew et al. (US7235260B2, IDS of 02/17/2021, citation is obtained from its corresponding publication no. 2003/0185891A1). 

Applicant claims including the below claims 1 and 14 filed on 08/26/2021. 

    PNG
    media_image1.png
    472
    841
    media_image1.png
    Greyscale




 

    PNG
    media_image2.png
    400
    815
    media_image2.png
    Greyscale


Prior Art
Crew teaches a pharmaceutical compositions in the form of e.g., capsule ([0135]) containing a solid dispersion of the drug 5-chloro-1H-indole-2-carboxylic acid [(1S)-benzyl-(2R)-hydroxy-3-((3R,4S)-dihydroxy-pyrrolidin-1-yl-)-3-oxypropyl]amide in concentration-enhancing polymer where the dispersion is present in an amount of about 10-about 75% or 10-65% (e.g., claims 1, 19, 20 of prior art) which reads on the instant dispersion a) of active agent and polymer, and the amount of prior art dispersion overlaps the instant range of 10-90%; the polymer includes PVP, HPMCAS CAP, HPMC, etc. ((e.g., [0046], [0056], [0130],[0132], [0135] and claims 9-13 of prior art) which reads on the instant polymer (instant claims 7-9 – species of polymer); the composition comprises osmogen selected from salts, alcohols, and sugar alcohols including magnesium sulfate (M2=120), magnesium chloride (Mw=95), calcium chloride, sodium chloride (Mw=58), lithium chloride (Mw=42), potassium sulfate (Mw=174), sodium carbonate, sodium sulfite, lithium sulfate, potassium chloride (Mw=74), sodium sulfate, d-mannitol (=Mw 182), urea (Mw=60), sorbitol (Mw=182), inositol (Mw=180), raffinose, sucrose (Mw=342), glucose (Mw=180), fructose (Mw=180), citric acid, succinic acid, and mixtures thereof and particularly preferred osmogens are glucose, lactose, sucrose, mannitol, xylitol and sodium chloride in an amount of about 2 to about 70%, preferably 10 to 50% (e.g., [0170]-[0175]) in which the Crew osmogens read on the instant osmogen b) and the instant range of 15 to 40% or 15 to 70%or 40-70% is within the prior art range and Mw of prior art overlaps the instant range of less than 500 Da. Although Crew teaches osmogen having Mw of 500 Da, it does not expressly teach its water solubility of at least 2.5 mol/kg. However, the instantly claimed water solubility would be implicit because the product and its properties are not separate. In this regard, please see MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Further, since the prior art teaches the same osmogen compound having less than 500 Da, which will naturally have the same properties of water solubility of at least 2.5 mol/kg, in the absence of evidence to the contrary. See case law stating that "[A] reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time." Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1367 (Fed. Cir. 2006). See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)”.  Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V); and the composition additionally comprises excipient including glidant such as silicon dioxide, talc (=magnesium silicate), silicones, stearic acid which reads on the instant glidant c) and the amount of excipient can vary widely depending on the type of excipient and glidant or lubricant is used to prevent agglomeration of the capsule contents where the lubricant can be used in an amount of 0.1-0.4% (e.g., [0073], [0120], [0122], [0129], [0131] and [0148]) and when the glidant is instant claims 1, 2, 6-9 and 14-15). The prior art composition is in the form of granules (e.g., entire document including claim 14 of prior art) which suggests the dispersions, osmogen and glidant are all co-granulated devoid of evidence to the contrary (instant claims 11-12 and 16). Further the capsule materials include gelatin, HPMC and HPMCAS (e.g., [0147])(instant claim 13).  
Further, species of osmotic agent and polymers other than those of applied art would be obvious variation in the absence of evidence to the contrary because they are equivalent in function. 
In light of the foregoing, instant claims 1-2, 6-9 and 11-16 are obvious over Crew. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive.
Applicant argues that Crew is not concerned with or even aware of the problem that water ingress into the capsule cause wetting and/gelling of the dispersion of active agent and polymer, and thus provides no teaching, suggestion, or motivation to select applicant’s particularly osmogens out of the list of Crew osmogens. 
The examine responds that it is well known that osmogen is the agent which acts to imbibe water from the surrounding medium, and thus, the osmogen would act that way in Crew and instant invention; and in addition to this activity, certain osmogens having 500 Da Mw, water solubility of at least 2.5 mol/kg, and high amounts (e.g., 15-40%) would reduce wetting and/or gelling issue as applicant argues. In this context, Crew teaches list (all 24 species having less than 500 Da of molecular weight) of osmogen compounds, and among them, 16 species are the claimed osmotic species, and Chen further teaches preferred osmogen compounds are glucose, sucrose, xylitol, NaCl, all of (see [0175] of Crew) and those preferred osmogen compounds have inherently water solubility of at least 2.5 mol/kg Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1367 (Fed. Cir. 2006). See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.").  MPEP 2112 I and II: “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)”.   Further, Crew’s dispersion can be provided in granulated form, which would also do the same reduction activity. Therefore, applicant’s arguments are not persuasive. 
Applicant argues that the vast majority of Crew’s osmogens would not work in the presently claimed dosage form as they are insoluble and/or have too high of a molecular weight and/or present other problems. 
The examiner responds that as noted above, most of Crew’s osmogen compounds disclosed in [0175] have less than 500 Da of molecular weight and the preferred osmogens are xylitol, glucose, NaCl, sucrose, all of which would implicitly have water solubility of at least 2.5 mol/kg. Thus, applicant’s arguments are not correct. 
Applicant argues that Crew also fails to teach or suggest the claimed glidant amounts and as the Examiner knows, all elements must be taught or suggested by the prior art for a prima facie case of obviousness. 
The examiner responds that Crew clearly teaches glidants such as silicone dioxide ([0129]); the amount of excipient to be added can vary widely depending on the type of excipient ([0073]); glidant or lubricants are often added to aid in filling and to prevent agglomeration of the capsule contents ([0148]) and the lubricant is used in an 
Lastly, It is noted that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).

In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613